UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 26, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-3319 DEL GLOBAL TECHNOLOGIES CORP (Exact name of registrant as specified in its charter) New York 13-1784308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11550 West King Street, Franklin Park, IL 60131 (Address of principal executive offices) (Zip Code) 847-288-7000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares of Registrant’s common stock outstanding as of February 22, 2008 was 24,185,280 1 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES Table of Contents Page No. PART I FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS 3 Consolidated Statements of Operations for the Three and Six Months ended January 26, 2008 and January 27, 2007 3 Consolidated Balance Sheets - January 26, 2008 and July 28, 2007 4-5 Consolidated Statements of Cash Flows for the Six Months ended January 26, 2008 and January 27, 2007 6 Notes to Consolidated Financial Statements 7-14 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15-22 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 Item 4T. CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 22-23 Item 1A. RISK FACTORS 24 Item 6. EXHIBITS 24 SIGNATURES 25 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (DOLLARS IN THOUSANDS EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended Six Months Ended January 26, 2008 January27, 2007 January 26,2008 January 27, 2007 NET SALES $ 29,894 $ 26,771 $ 56,609 $ 46,057 COST OF SALES 22,404 20,022 42,689 35,311 GROSS MARGIN 7,490 6,749 13,920 10,746 Selling, general and administrative 4,225 3,649 7,965 6,990 Research and development 657 551 1,137 968 Total operating expenses 4,882 4,200 9,102 7,958 OPERATING INCOME 2,608 2,549 4,818 2,788 Interest expense, net of interest income of $37 and $90 for the three and six months ended in 2008, respectively and $0 for the three and six months ended in 2007 (79 ) (361 ) (149 ) (688 ) Other income (loss) 63 (37 ) 56 (28 ) INCOME BEFORE INCOME TAX PROVISION 2,592 2,151 4,725 2,072 INCOME TAX PROVISION 1,165 1,069 2,191 1,477 NET INCOME $ 1,427 $ 1,082 $ 2,534 $ 595 NET INCOME PER BASIC SHARE $ 0.06 $ 0.09 $ 0.10 $ 0.05 Weighted average shares outstanding 24,179,569 11,660,524 24,170,488 11,653,106 NET INCOME PER DILUTED SHARE $ 0.06 $ 0.09 $ 0.10 $ 0.05 Weighted average shares outstanding 24,792,001 11,981,095 24,757,196 11,927,385 See notes to consolidated financial statements. 3 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) ASSETS January 26, 2008 July 28, 2007 CURRENT ASSETS: Cash and cash equivalents $ 10,367 $ 7,860 Trade receivables (net of allowance for doubtful accounts of $1,634 and $1,569 at January 26, 2008 and July 28, 2007, respectively) 24,070 21,221 Inventories 21,882 21,930 Prepaid expenses and other current assets 646 1,180 Total current assets 56,965 52,191 NON-CURRENT ASSETS: Property plant and equipment, net 6,874 6,511 Deferred income taxes 900 1,011 Goodwill 6,437 6,437 Other assets 155 189 Total non-current assets 14,366 14,148 TOTAL ASSETS $ 71,331 $ 66,339 See notes to consolidated financial statements. 4 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) LIABILITIES AND SHAREHOLDERS’ EQUITY January 26, 2008 July 28, 2007 CURRENT LIABILITIES: Current portion of long-term debt $ 1,351 $ 1,086 Accounts payable – trade 17,319 17,125 Accrued expenses 9,040 7,432 Income taxes payable 916 1,570 Total current liabilities 28,626 27,213 NON-CURRENT LIABILITIES: Long-term debt, less current portion 5,138 5,398 Deferred income taxes - 292 Other long-term liabilities 3,292 3,240 Total non-current liabilities 8,430 8,930 Total liabilities 37,056 36,143 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, $.10 par value; Authorized 50,000,000; issued-24,804,433 and 24,753,526 at January 26, 2008 and July 28, 2007, respectively 2,481 2,475 Additional paid-in capital 80,071 79,726 Treasury shares – 622,770 shares, at cost (5,546 ) (5,546 ) Accumulated other comprehensive income 3,084 1,880 Accumulated deficit (45,815 ) (48,339 ) Total shareholders' equity 34,275 30,196 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 71,331 $ 66,339 See notes to consolidated financial statements. 5 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN THOUSANDS) (UNAUDITED) Six Months Ended January 26, 2008 January 27, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,534 $ 595 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 476 458 Deferred income tax provision (benefit) (99 ) 167 Imputed interest – subordinated note - 140 Stock based compensation expense 256 97 Other 60 50 Changes in operating assets and liabilities: Trade receivables (1,377 ) (815 ) Inventories 1,347 (1,673 ) Prepaid expenses and other current assets 588 70 Other assets 39 51 Accounts payable – trade (971 ) 5,227 Accrued expenses 1,157 526 Payment of accrued litigation settlement costs - (100 ) Income taxes payable (764 ) 621 Other long-term liabilities (219 ) 160 Net cash provided by operating activities 3,027 5,574 CASH FLOWS FROM INVESTING ACTIVITIES: Property plant and equipment purchases (434 ) (361 ) Net cash used in investing activities (434 ) (361 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment under short-term credit facilities - (3,807 ) Borrowing of long-term debt - 3,057 Repayment of long-term debt (556 ) (1,064 ) Proceeds from stock option exercises 4 25 Proceeds from warrant exercises 82 - Net cash used in financing activities (470 ) (1,789 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH 384 96 CASH AND CASH EQUIVALENTS INCREASE FOR THE PERIOD 2,507 3,520 CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD 7,860 333 CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ 10,367 $ 3,853 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for Interest $ 212 $ 548 Taxes 3,137 841 See notes to consolidated financial statements. 6 Table of Contents DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (Unaudited) BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Del Global Technologies Corp. and subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of the results for the interim periods have been included.Results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year.These consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s annual report on Form 10-K filed with the Securities and Exchange Commission for the fiscal year ended July 28, 2007.Certain prior year’s amounts have been reclassified to conform to the current period presentation. The Company’s fiscal year-end is based on a 52/53-week cycle ending on the Saturday nearest to July 31.Results of the Company’s subsidiary, Villa Sistemi Medicali S.p.A. (“Villa”), are consolidated into Del Global’s consolidated financial statements based on a fiscal year that ends on June 30 and are reported on a one-month lag. REVENUE RECOGNITION The Company recognizes revenue upon shipment, provided there is persuasive evidence of an arrangement, there are no uncertainties concerning acceptance, the sales price is fixed, collection of the receivable is probable and only perfunctory obligations related to the arrangement need to be completed.The Company maintains a sales return allowance, based upon historical patterns, to cover estimated normal course of business returns, including defective or out of specification product.The Company’s products are covered primarily by one year warranty plans and in some cases optional extended warranties for up to five years are offered.The Company establishes allowances for warranties on an aggregate basis for specifically identified, as well as anticipated, warranty claims based on contractual terms, product conditions and actual warranty experience by product line.The Company recognizes service revenue when repairs or out of warranty repairs are completed.The Company has a Food & Drug Administration obligation to continue to provide repair service for certain medical systems for up to seven years past the warranty period.These repairs are billed to the customers at market rates. NEW ACCOUNTING PRONOUNCEMENTS In December 2007, the Financial Accounting Standards Board (the “FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 141R, Business Combinations (“SFAS 141R”).SFAS 141R states that acquisition-related costs are to be recognized separatelyfrom the acquisition and expensed as incurred with restructuring costs being expensed in periods after the acquisition date. SFAS141R also states that business combinations will result in all assets and liabilities of the acquired business being recorded at their fair values. The Company is required to adopt SFAS No. 141R effective July 1, 2009. The impact of the adoption of SFAS No. 141Rwill depend on the nature and extent of business combinations occurring on or after the effective date. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statementsan amendment of ARB No. 51 (“SFAS 160”). SFAS 160 requires identification and presentation of ownership interests in subsidiaries held by parties other than the Company in the consolidated financial statements within the equity section but separate from the equity owned by the Company.SFAS 160 also requires that (1) the amount of consolidated net income attributable to the parent and to the noncontrolling interest be clearlyidentified and presented on the face of the consolidated statement of operations, (2) changes in ownership interest be accounted for similarly, as equity transactions (3) and when a subsidiary is deconsolidated, any retained noncontrolling equity investment in the former subsidiary and the gain or loss on the deconsolidation of the subsidiary be measured at fair value. This statement is effective for the Company on July 1, 2009. The Company is currently evaluating the requirements of SFAS 160 but does not expect it to have a material impact. In September 2006, the FASB issued SFAS No 157, “Fair Value Measurements,” (“SFAS 157”) which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information.Portions of this statement are effective for the Company beginning July 1, 2008 while others have been deferred until fiscal 2009.The Company has not evaluated the impact that the adoption of SFAS No. 157 will have on its financial statements at this time. 7 Table of Contents In February 2007, the FASB released SFAS No. 159, “Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”).This statement permits entities to choose to measure many financial instruments and certain other items at fair value.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those years.The Company has not evaluated the impact that the adoption of SFAS No. 159 will have on its financial statements at this time. In June 2006, the FASB issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes”— an interpretation of SFAS No. 109.FIN 48 requires that the Company recognize the financial statement effects of a tax position when it is more likely than not, based on the technical merits, that the position will be sustained upon examination.As used in this Interpretation, the term more likely than not means a likelihood of more than 50 percent.The terms examined and upon examination also include resolution of the related appeals or litigation processes, if any.The determination of whether or not a tax position has met the more-likely-than-not recognition threshold is to be determined based on the facts, circumstances, and information available at the reporting date. FIN 48 was adopted by the Company beginning July 29, 2007.The adoption of FIN 48 did not have any impact on the Company’s statement of financial position or on its results of operations. The Company’s primary income tax jurisdictions are in the United States and Italy.The Company is currently not under audit in either jurisdiction.Tax years since 2003 are open pursuant to statutes in Italy and tax years since 2004 are open pursuant to statutes in the Unites States. It is the Company’s practice to recognize interest and/or penalties related to income tax matters in tax expense.As of January 26, 2008, there were no material interest or penalty amounts to accrue. INVENTORIES Inventories are stated at the lower of cost (first-in, first-out) or market.Inventories and their effect on cost of sales are determined by physical count for annual reporting purposes and are evaluated using perpetual inventory records for interim reporting periods.For certain subsidiaries during interim periods, the Company estimates the amount of labor and overhead costs related to finished goods inventories.As of January 26, 2008, finished goods represented approximately 20.4% of the gross carrying value of our total gross inventory.The Company believes the estimation methodologies used to be appropriate and are consistently applied. Inventories at January 26, 2008 and July 28, 2007 is as follows: January 26, 2008 July 28, 2007 Raw materials and purchased parts $ 16,713 $ 15,237 Work-in-process 3,568 3,910 Finished goods 5,205 6,652 25,486 25,799 Less allowance for obsolete and excess inventories (3,604 ) (3,869 ) Total inventories $ 21,882 $ 21,930 PRODUCT WARRANTIES The Company’s products are covered primarily by one-year warranty plans and in some cases optional extended contracts may be offered covering products for periods up to five years, depending upon the product and contractual terms of sale.The Company establishes allowances for warranties on an aggregate basis for specifically identified, as well as anticipated, warranty claims based on contractual terms, product conditions and actual warranty experience by product line. The activity in the warranty reserve accounts in the first three and six months of fiscal 2008 and 2007 is as follows: 8 Table of Contents Three Months Ended Six Months Ended January 26,2008 January 27, 2007 January 26, 2008 January 27, 2007 Balance at beginning of period $ 1,168 $ 1,051 $ 1,065 $ 1,010 Provision for anticipated warranty claims 206 280 365 442 Costs incurred related to warranty claims (74 ) (496 ) (178 ) (626 ) Effect of foreign currency fluctuation 30 27 78 36 Balance at end of period $ 1,330 $ 862 $ 1,330 $ 862 The liability related to warranties is included in accrued expenses on the accompanying Consolidated Balance Sheets. INCOME TAX EXPENSE The Company’s foreign subsidiary operates in Italy.Italy recently enacted legislation which reduces tax rates effective for the Company’s fiscal year 2009.The quarter ended January 26, 2008 income tax expense includes a charge to reduce the carrying value of the foreign subsidiary’s net deferred income tax asset resulting from the income tax rate reduction. Additionally, the Company’s deferred income tax liabilities had included the estimated tax obligation which would be incurred upon a distribution of the foreign subsidiary’s earnings to its US parent.This tax liability had been recorded as the foreign subsidiary has routinely distributed monies to the US parent.Based on current operating results, expectations of future results and available cash and credit in the US, the Company has determined it no longer intends to repatriate monies in the foreseeable future and has reversed this tax obligation.This reversal resulted in a reduction in tax expense for the quarter ended January 26, 2008. The net impact of these two tax adjustments was a $0.1 million benefit. COMPREHENSIVE INCOME Comprehensive income for the Company includes foreign currency translation adjustments and net income reported in the Company’s Consolidated Statements of Operations. Comprehensive income for the fiscal 2008 and 2007 periods presented was as follows: Three Months Ended Six Months Ended January 26, 2008 January 27, 2007 January 26, 2008 January 27, 2007 Net income $ 1,427 $ 1,082 $ 2,534 $ 595 Foreign currency translation adjustments 570 183 1,204 (9 ) Comprehensive income $ 1,997 $ 1,265 $ 3,738 $ 586 INCOME (LOSS) PER SHARE Common shares outstanding for all periods exclude 622,770 shares of treasury stock.The computation of dilutive securities includes the assumed conversion of warrants and employee stock options to purchase Company stock if such conversion is dilutive. 9 Table of Contents Three Months Ended Six Months Ended January 26, 2008 January 27, 2007 January 26, 2008 January 27, 2007 Numerator: Net income $ 1,427 $ 1,082 $ 2,534 $ 595 Denominator: (shares in thousands) Weighted average number of common shares outstanding used for basic income per share 24,180 11,661 24,170 11,653 Effect of dilutive securities 612 320 587 274 Denominator for diluted income per share 24,792 11,981 24,757 11,927 Income per common share: Basic $ 0.06 $ 0.09 $ 0.10 $ 0.05 Diluted $ 0.06 $ 0.09 $ 0.10 $ 0.05 Antidilutive securities excluded from above computations: Three Months Ended Six Months Ended January 26, 2008 January 27, 2007 January 26, 2008 January 27, 2007 Employee stock options 950 1,758 1,031 1,777 Warrants 793 823 SHORT-TERM CREDIT FACILITIES AND LONG-TERM DEBT On August 1, 2005, the Company entered into a three-year revolving credit and term loan facility with North Fork Business Capital (the “North Fork Facility”) and repaid the prior facility.During the first six months of 2007, an average of $1,618 was outstanding under this facility.In March 2007, the Company used a portion of the proceeds from the Rights Offering described below to pay all outstanding balances under this facility as well as $2,505 of subordinated notes then outstanding and $146 in related interest. On June 1, 2007, the North Fork Facility was amended and restated.As restated, the North Fork Facility provides for a $7,500 formula based revolving credit facility based on the Company’s eligible accounts receivable and inventory as defined in the credit agreement and a capital expenditure loan facility up to $1,500.Interest on the revolving credit and capital expenditure borrowings is payable at prime plus 0.5% or alternatively at a LIBOR rate plus 2.5%.Other changes to the terms and conditions of the original loan agreement include the modification of covenants, removal of the Villa stock as loan collateral and the removal of daily collateral reporting which was part of the previous asset-based facility requirements. As of January 26, 2008 and July 28, 2007, no amounts were outstanding and the Company had approximately $9,000 of availability under the North Fork Facility, of which North Fork has reserved $1,000 against possible litigation settlements. The North Fork Facility is subject to commitment fees of 0.5% per annum on the daily-unused portion of the facility, payable monthly.The Company granted a security interest to the lender on its US credit facility in substantially all of its accounts receivable, inventory, property, plant and equipment, other assets and intellectual property in the US. As of the end of the first quarter of fiscal 2007, the Company was non-compliant with the tangible net worth covenant under the North Fork Facility.On December 6, 2006, North Fork waived the non-compliance with this covenant for the first quarter of fiscal 2007 and adjusted the covenant levels going forward through the maturity of the credit facility.As of January 26, 2008 and July 28, 2007, the Company was in compliance with all covenants under the North Fork Facility. The Company received a dividend from its Villa subsidiary in October 2006 of approximately $1,560 which was used to pay down amounts outstanding under the North Fork Facility, in accordance with provisions of the facility. The Company’s Villa subsidiary maintains short term credit facilities which are renewed annually with Italian banks.Currently, these facilities are not being utilized and the balance due at January 26, 2008 is $0.Interest rates on these facilities are variable and currently range from 3.7 – 14.25%. 10 Table of Contents Long term debt at January 26, 2008 and July 28, 2007 is summarized as follows: January 26, 2008 July 28, 2007 Italian capital lease obligations $ 2,680 $ 2,650 Italian credit facilities 2,734 2,699 Italian government loans 1,075 1,135 Total long term debt 6,489 6,484 Less current portion of long-term bank debt (1,351 ) (1,086 ) Long term debt, less current portion $ 5,138 $ 5,398 In October 2006, Villa entered into a 1.0 million Euro loan for financing of R&D projects, with an option for an additional 1 million Euro upon completion of 50% of the projects.Interest is payable at Euribor 3 months plus 1.3 points, currently 5.984%.The spread may be reduced to 1.04 points upon completion of the project if objectives are achieved.The note is repayable over a 7 year term, with reimbursement starting in September 2008.The note contains a financial covenant which provides that the net equity of Villa cannot fall below 5.0 million Euros.This covenant could limit Villa’s ability to pay dividends to the US parent company in the event future losses, future dividends or other events should cause Villa’s equity to fall below the defined level. In December 2006, Villa entered into a 1.0 million Euro loan with interest payable at Euribor 3 months plus 0.95 points, currently 5.634%.The loan is repayable in 4 years. Villa is also party to two Italian government long-term loans with a fixed interest rate of 3.425% with principal payable annually through maturity in February and September 2010.At January 26, 2008, total principal due is 0.7 million Euro.Villa’s manufacturing facility is subject to a capital lease obligation which matures in 2011 with an option to purchase.Villa is in compliance with all related financial covenants under these short and long-term financings. SEGMENT INFORMATION The Company has three reportable segments: Medical Systems Group, Power Conversion Group and Other.The “Other” segment includes unallocated corporate costs.Interim segment information is as follows: For three months ended January 26, 2008 Medical Systems Group Power Conversion Group Other Total Net Sales to External Customers $ 27,230 $ 2,664 - $ 29,894 Cost of sales 20,695 1,709 - 22,404 Gross margin 6,535 955 7,490 Operating expenses 3,805 697 380 4,882 Operating income (loss) $ 2,730 $ 258 $ (380 ) $ 2,608 For three months ended January 27, 2007 Medical Systems Group Power Conversion Group Other Total Net Sales to External Customers $ 23,901 $ 2,870 - $ 26,771 Cost of sales 18,048 1,974 - 20,022 Gross margin 5,853 896 - 6,749 Operating expenses 3,211 591 398 4,200 Operating income (loss) $ 2,642 $ 305 $ (398 ) $ 2,549 11 Table of Contents For six months ended January 26, 2008 Medical Systems Group Power Conversion Group Other Total Net Sales to External Customers $ 51,313 $ 5,296 - $ 56,609 Cost of sales 39,311 3,378 - 42,689 Gross margin 12,002 1,918 - 13,920 Operating expenses 7,034 1,284 784 9,102 Operating income (loss) $ 4,968 $ 634 $ (784 ) $ 4,818 For six months ended January 27, 2007 Medical Systems Group Power Conversion Group Other Total Net Sales to External Customers $ 40,523 $ 5,535 - $ 46,057 Cost of sales 31,524 3,787 - 35,311 Gross margin 8,999 1,748 - 10,746 Operating expenses 5,801 1,135 1,022 7,958 Operating income (loss) $ 3,198 $ 613 $ (1,022 ) $ 2,788 STOCK OPTION PLAN AND WARRANTS During the first quarter of fiscal year 2008, the Company granted options to purchase 212,500 common shares under the 2007 Incentive Stock Plan at a weighted average exercise price of $2.72 per share that vested 25% immediately and 25% per year for the next three years.The aggregate fair value of these options was $409.The fair values of the grants awarded were determined using the following assumptions in the Black-Scholes model: an estimated life of seven years, volatility of approximately 72%, risk free interest rate of 4.20% and the assumption that no dividends will be paid.There were no stock options granted during the second quarter of fiscal 2008. During the first quarter of fiscal year 2007, the Company granted options to purchase 335,000 common shares under the Del Global Technologies Corp. Amended and Restated Stock Option Plan (the “1994 Plan”) at a weighted average exercise price of $1.45 per share.During the second quarter of fiscal year 2007, the Company granted options to purchase 75,000 common shares under the 1994 Plan at a weighted average exercise price of $1.96 per share.These shares vested 25% immediately and 25% per year for the next three years.The aggregate fair value of these options was $328.The fair values of the grants awarded were determined using the following assumptions in the Black-Scholes model: an estimated life of seven years, volatility of approximately 63%, risk free interest rate of 4.61% to 4.75% and the assumption that no dividends will be paid. In the second quarter of fiscal 2008 and 2007, the Company recorded $84 and $59, respectively, of compensation expense related to stock options.In the six months ended January 26, 2008 and January 27, 2007, the Company recorded $256 and $97, respectively, of compensation expense related to stock options. During the second quarter of fiscal 2008, 2,500 stock options were exercised for cash proceeds to the Company of $4 and an intrinsic value of $3.The intrinsic value is the amount by which the market value of the underlying stock exceeds the exercise price of the option. During the first quarter of fiscal 2008, 47,527 warrants were exercised for cash proceeds to the Company of $68.During the second quarter of fiscal 2008, 3,380 warrants were exercised for cash proceeds to the Company of $14.No warrants were exercised in the first six months of fiscal 2007.As of January 26, 2008 and January 27, 2007, 525,109 and 940,370 of these warrants were outstanding, respectively. CONTINGENCIES EMPLOYMENT MATTERS - The Company had an employment agreement with Samuel Park, a previous Chief Executive Officer (“CEO”), for the period May 1, 2001 to April 30, 2004.The employment agreement provided for certain payments in the event of a change in the control of the Company.On October 10, 2003, the Company announced the appointment of Walter F. Schneider as President and CEO to replace Mr. Park, effective as of such date.As a result, the Company recorded a charge of $200 during the first quarter of fiscal 2004 to accrue the balance remaining under Mr. Park’s employment agreement. The Company’s employment agreement with Mr. Park provided for payments upon certain changes in control.The Company’s Board of Directors elected at the Company’s Annual Meeting of Shareholders held on May 29, 2003, had reviewed the “change of control” provisions regarding payments totaling up to approximately $1,800 under the employment agreement between the Company and Mr.
